Lumpkin, P. J.¡ and Atkinson, J.,
dissenting. Our objection to the disposition which the trial judge, with the approval of a majority of this court, has made of this case is, that we believe it amounts to usurping of a function which properly belongs to a jury. The evidence does not affirmatively show in what manner the death of the plaintiff’s daughter was occasioned. It is a tiling which has to be reasoned out from the established facts; and ihis, under our system, is peculiarly an appropriate task for a jury.- The testimony would support a number of different theories. That adopted by the court and discussed in the foregoing opinion is certainly a plausible one, but we can riot Undertake to say that, as matter of law, it is correct. The argument in support of it is strongly put by the Chief Justice. Such an argument, if addressed to a jury,' ought to have great, if not convincing, weight. At the same time, they would not be obliged to accept and follow it. A very strong argument could ■ be made, upon the evidence in this record, in support of a contention that the deceased wras not killed by a train of the defendant. It is not, however, insisted that a finding that she was so killed would have been *293unwarranted. The truth is, none. of us know, or ever can know, exactly how she came to her death.
We do not wish to he understood as entertaining the view that the plaintiff ought necessarily to have had a verdict. Our position simply is, that whether or not he was entitled to recover was a question for a jury. Upon the assumption that the deceased was killed by a passing train of the defendant, the plaintiff had in his favor a legal presumption that the company was negligent, and therefore liable. We are not. prepared to say that this presumption was certainly rebutted; nor are we able to agree with our brethren in saying that the evidence conclusively shows the deceased to have been wanting in ordinary care. None of the cases cited are authoritative or controlling in the case at bar. Each depends upon its own peculiar facts, and no one of them is precisely like the case in hand.
It is not our purpose to discuss the evidence. We simply desire to present in this brief form our reasons for being unable to concur in the judgment of this court affirming that of the trial court in granting a nonsuit.